Exhibit 10.2

 
RESIGNATION AGREEMENT
This Resignation Agreement (the “Agreement”) is made and entered into between
UCP, Inc. (“UCP”), on the one hand, and William J. La Herran (“Employee”), on
the other hand, upon the following terms and conditions:
1.            Factual Recitals.  Whereas, UCP and Employee are parties to an
Employment Agreement entered into as of July 23, 2013 (the “Employment
Agreement”).  Whereas, UCP and Employee wish to effectuate the separation of
their employment relationship in accordance with the terms hereof and, except as
otherwise expressly set forth herein, in lieu of any of the severance payment or
other severance benefits provided for in the Employment Agreement.  Whereas, UCP
has no obligation to provide Employee with the consideration set forth herein
except in exchange for Employee’s acceptance and performance of this Agreement. 
Whereas, Employee has been paid all wages and all other compensation and
benefits which Employee was entitled to have received prior to signing this
Agreement.  Whereas, Employee and UCP intend by this Agreement to fully and
finally resolve any actual or potential disputes or claims by Employee between
them, including any actual or potential disputes or claims relating to wages,
compensation, or employment.  Whereas, Employee has read, understood, and
considered this Agreement, and has signed this Agreement knowingly and
voluntarily.
2.            Resignation from Employment.  Employee hereby resigns from his
employment with UCP, and from any and all positions with UCP or any UCP
subsidiary or affiliate, effective as of January 15, 2016, and UCP hereby
accepts Employee’s resignation.  Pursuant to Employee’s accepted resignation,
the parties agree that Employee’s employment with UCP has terminated by
resignation effective as of January 15, 2016.
3.            Severance Payment.  In consideration for Employee’s performance of
the covenants and obligations hereunder, UCP will provide Employee with the
following:
a.     The sum of $562,500, less applicable tax and related withholdings, which
consists of one (1) year of base salary and the target bonus for 2016 (which is
50% of the base salary), and which is equivalent to the Severance Payment as
that term is defined in Section 4(c) of the Employment Agreement; and
b.     A monthly amount toward COBRA premiums and HSA contributions (up to a
maximum aggregate cap of $4,500 for such HSA contributions) in accordance with
the terms and conditions of Section 4(c) of the Employment Agreement; and
c.     Vesting of all Employee’s currently unvested Restricted Stock Units,
Class A commons shares, and Stock Options awarded to Employee under UCP’s 2013
Long-Term Incentive Plan and 2014 Short-Term Incentive Plan (together, the
“Plans”), and subject to the terms and conditions of those Plans.
UCP shall provide the above consideration within 60 days of the execution of
this Agreement.  Except for the consideration above, Employee acknowledges that
Employee is entitled to no other compensation, payments or benefits from UCP of
any kind whatsoever, including without limitation, salary, bonuses (for 2015,
2016, or otherwise), severance pay, vacation pay, or any

--------------------------------------------------------------------------------

options, equity or equity-based units or awards, or any severance payment or
other severance benefits under the Employment Agreement except as expressly set
forth above.
4.            General Release of UCP by Employee.  Except for the obligations
arising out of this Agreement, Employee, on Employee’s own behalf and on behalf
of all of Employee’s respective legal predecessors, successors, and assigns,
does hereby fully and forever release, discharge, absolve, and covenant not to
sue UCP, and each and all of its legal predecessors, successors, assigns,
owners, fiduciaries, companies, divisions, parents, subsidiaries, affiliates,
insurers, and related entities, and each of the foregoing’s respective past,
present, and future officers, principals, directors, partners, employees,
agents, volunteers, attorneys, trustees, administrators, executors, and
representatives (all collectively referred to herein as the “UCP Released
Parties”) from, of, and for any and all claims, demands, damages, debts,
controversies, liabilities, losses, accounts, obligations, costs, expenses,
attorneys’ fees, actions, liens, causes, and/or causes of action, at law or in
equity, whether known or unknown, which Employee now has, has ever had, or may
have in the future against UCP Released Parties based upon, arising out of,
concerning, relating to, or resulting from any act, omission, matter, fact,
occurrence, transaction, thing, state of facts, claim, contention, statement, or
event occurring or existing at any time in the past up to and including the date
Employee has signed this Agreement.  Without limiting the generality of the
foregoing, this General Release applies to any and all claims for wages,
compensation, penalties and interest, and any and all claims, demands, damages,
debts, controversies, liabilities, losses, obligations, costs, expenses,
attorneys’ fees, actions, liens, causes, and/or causes of action a) which in any
way are based upon, relate to, arise out of, or result from Employee’s hiring
by, employment with, or separation from UCP, b) which are based upon, relate to,
or arise under any agreement between Employee and UCP, including the Employment
Agreement, or c) which could be or could have been asserted by Employee under
any federal, state, or local law, regulation, ordinance, or executive order,
including, but not limited to, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the federal Family Medical Leave Act, the Americans
with Disabilities Act, the Employment Retirement Income Security Act (ERISA),
the Age Discrimination in Employment Act (ADEA), the California Fair Employment
and Housing Act (FEHA), any other statute or law prohibiting discrimination, the
California Labor Code, the California Business and Professions Code, or any
common law or equity theory.  Nothing in this Agreement shall affect Employee’s
(i) rights to file claims for workers’ compensation or unemployment insurance
benefits, (ii) vested retirement or pension benefits, if any, (iii) rights, if
any, to indemnification under California Labor Code Section 2802 or any
agreement with the Company, (iv) coverage under any D&O or other similar
insurance policy or (v) rights under any applicable state or federal law that
creates rights that may not be waived, compromised, exchanged, and relinquished.
4.1            Waiver of Section 1542.  Employee has read and understood the
following language contained in Section 1542 of the California Civil Code:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
2

--------------------------------------------------------------------------------

But for the obligations arising from this Agreement, having reviewed this
provision, Employee nevertheless hereby voluntarily waives and relinquishes any
and all rights or benefits Employee may have under this provision, or any other
statutory or non-statutory law of similar effect, and fully releases UCP and the
other UCP Released Parties from any and all unknown claims.
4.2            ADEA Provisions and Notification.  In connection with Employee’s
waiver and release of claims under the Age Discrimination in Employment Act
(ADEA), Employee acknowledges that Employee hereby is and was advised to consult
with an attorney prior to executing this Agreement.  Employee further
acknowledges that Employee has been advised that he has, and has been provided
with, at least 21 calendar days to consider this Agreement before signing it,
and that Employee has 7 calendar days to revoke this Agreement subsequent to the
time Employee signed it.  To revoke this Agreement, Employee shall deliver
written notification of the revocation by letter or email marked “Confidential”
to Allen Bennett, Corporate Vice President/General Counsel, 7815 N. Palm Avenue,
Suite 101, Fresno, California, abennett@unioncommunityllc.com.
5.            Covenant Not to Sue.  To the maximum extent permitted by law, at
no time subsequent to the execution of this Agreement will Employee file,
maintain, or execute upon, or cause or permit the filing or maintenance or
execution upon, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
judgment, charge, claim, or action of any kind, nature and character whatsoever,
known or unknown, which Employee released under Paragraph 4, above.  Employee
also warrants that neither Employee, nor anyone acting on Employee’s behalf, has
filed any claim, charge, or action against any of UCP Released Parties based in
whole or in part on any matter covered by Paragraph 4, above.  Employee also
agrees not to file or maintain against UCP any judgment, charge, claim, or
action of any kind in a representative, collective, or class capacity on behalf
of others.  Employee agrees not to participate in a representative, collective,
or class claim, charge, or action against UCP that is based in whole or in part
on any matter covered by Paragraph 4, above.  Nothing in this Agreement
precludes Employee from filing a discrimination charge with or participating in
an investigation conducted by certain governmental agencies; however, if any
administrative charge or lawsuit is commenced that is based in whole or in part
on any matter covered by Paragraph 4 in a court or administrative agency,
Employee waives and agrees not to accept any award of money or other damages as
a result of such charge or lawsuit.
6.            No Admission; Reliance.  Neither this Agreement nor anything
contained in this Agreement shall be construed as an admission of any fact,
issue, wrongdoing, or liability by either party hereto.  The parties acknowledge
that they have not executed this Agreement in reliance upon any promise,
representation, statement, warranty or agreement other than those set forth
expressly herein.
7.            Confidentiality; Return of Property.  Employee agrees that he will
not disclose or release this Agreement or any information contained herein to
anyone other than on a confidential basis to Employee’s spouse, attorneys, tax
advisors, and governmental taxing authorities.  Employee hereby further
reaffirms his obligations and commitment to comply with Section 5 of the
Employment Agreement regarding Confidential Information and return of UCP
property and information.
3

--------------------------------------------------------------------------------

8.            Non-disparagement.  Employee agrees that Employee will not,
directly or indirectly, make any disparaging, derogatory, or defamatory remarks
about UCP, any of its affiliates, or any of UCP’s or such affiliates’
executives, officers, directors, or managers, and Employee further agrees not to
make any negative comments to the media or otherwise attempt to generate
negative publicity about UCP, any of its affiliates, or any of UCP’s or such
affiliates’ executives, officers, directors, or managers.  Nothing contained in
this paragraph or any other provision of this Agreement shall prevent Employee
from i) making truthful reports to or testifying truthfully before any court,
agency, or regulatory body, or reporting possible violations of law or
regulation to any governmental agency or entity, or ii) engaging in concerted
activity protected by the National Labor Relations Act or other applicable law
or regulation.
9.            Other Agreements.  Employee will continue to comply with and be
subject to any obligations Employee has to UCP or its affiliates under any
existing contracts or agreements, including but not limited to the Employment
Agreement.
10.            Cooperation.  Employee will make himself reasonably available to
answer questions and provide accurate information to UCP regarding matters he
oversaw and/or which relate to his former duties and responsibilities during his
employment with UCP.  Such cooperation will not require more than a nominal
amount of time from Employee, and Employee will not have to travel or provide
such cooperation in person.
11.            Annual Report.  Prior to filing the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2015 (the “Annual Report”),
Employee shall provide sub-certifications to the Company and its Chief Executive
and Chief Financial Officer in form and substance substantially similar to the
certifications delivered by the Company’s Chief Executive Officer and Chief
Financial Officer in connection with the Annual Report pursuant to Rules
13a-14(a) and 13a-14 under the Securities Exchange Act of 1934, as amended;
provided, however, Employee shall be provided a reasonable opportunity to review
a draft of such Annual Report prior to making such sub-certifications.  Such
sub-certifications will be effective up to the period January 8, 2016.
12.            Representations and Warranties.  Employee represents and warrants
that (a) he is of sound mind, (b) he has signed this Agreement voluntarily and
without duress or undue influence, with the opportunity to discuss these terms
with an attorney or advisors of his own choosing, and (c) he understands that he
is providing a full release of legal claims.  Employee further represents and
warrants that Employee has not assigned or transferred to any person not a party
to this Agreement any matter or any part or portion or any matter released under
this Agreement, and Employee will defend, indemnify, and hold harmless UCP from
and against any claim (including the payment of attorneys’ fees and costs
incurred in litigation or otherwise) based on or in connection with or arising
out of any such assignments or transfer made.
13.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.  The language of this
Agreement shall be construed as a whole according to its fair meaning, and not
strictly for or against any of the parties hereto.
4

--------------------------------------------------------------------------------

14.            Compliance With Section 409A.  This Agreement is intended to be
interpreted so that any amounts payable under this Agreement will be exempt from
or comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and treasury regulations relating thereto.  All references in this
Agreement to Employee’s termination of employment shall mean a separation from
service within the meaning of Section 409A of the Code.  Each payment under this
Agreement as a result of the separation of the Employee’s service shall be
considered a separate payment for purposes of Section 409A of the Code.
15.            Severability.  If any provision or part of this Agreement other
than the release of claims set forth in Paragraph 4 above, is declared illegal
or unenforceable by any court or governmental agency of competent jurisdiction
and cannot be modified or reformed to be enforceable, that provision or part
will immediately become null and void, leaving the remainder of this Agreement
in full force and effect and to this end, the provisions of this Agreement are
declared to be severable.  However, if the release contained in this Agreement
is found by a court to be invalid or unenforceable, Employee agrees promptly
upon the request of UCP to execute a new release that is valid and enforceable. 
In the absence of a valid, fully enforceable release, this Agreement shall be
null and void.
16.            Entire Agreement/Modification/Effective Date.  Subject to the
matters contemplated by Paragraph 9, this constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements and discussions concerning the subject matter hereof.  For the
avoidance of doubt, nothing in this Agreement is intended to amend or otherwise
alter or affect the application of the Plans referenced in Paragraph 2.c.,
above.  The parties agree that no waiver by any party of any provision or right
under this Agreement shall be deemed a waiver of any other provision or right
herein.  This Agreement may be modified, and any provision waived, only by
written instrument executed by the parties hereto.  This Agreement shall become
binding and effective on the date by when it has been signed by both parties
hereto and the revocation period set forth below has passed.

5

--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:
 

William La Herran     UCP, Inc.                    
/s/ William La Herran
   
/s/ Dustin Bogue
 
 
   
By:
Dustin Bogue   DATE: January 13, 2016     DATE: January 13, 2016            

 
 
 
 
6

--------------------------------------------------------------------------------